EXHIBIT 10.2

 

NON-EMPLOYEE DIRECTOR

RESTRICTED STOCK AWARD AGREEMENT

 

THIS AWARD AGREEMENT (the "Agreement"), made as of this __ day of ____ 20__,
between CARBO Ceramics Inc. (the "Company"), a Delaware corporation, with its
principal offices at 6565 MacArthur Boulevard, Suite 1050, Irving, Texas 75039,
and _________ (the "Participant"), who resides at ____________________________.

 

WHEREAS, the Company has adopted and maintains and the shareholders of the
Company have approved the 2004 CARBO Ceramics Inc. Long-Term Incentive Plan, as
amended (the "Plan") to attract and retain highly qualified employees and
non-employee directors of the Company and reward them for making significant
contributions to the success of the Company and to strengthen the alignment of
interests between such persons and the Company’s stockholders by providing them
with a proprietary interest in the Company;

 

WHEREAS, Section 6(a) of the Plan provides for the award to each Non-Employee
Director of 2,000 restricted shares of Common Stock of the Company as of the
later of (x) the first day on which such director is elected or otherwise
appointed to the Board or (y) the date of the annual meeting of stockholders of
the Company held in 2006;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

 

1. Award of Restricted Stock. Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company hereby awards to the
Participant 2,000 shares of Common Stock of the Company (the “Restricted
Stock”), which may not be transferred, pledged, assigned or otherwise encumbered
until vested (the “Transfer Restrictions”).

 

2. Grant Date. The Grant Date of the Restricted Stock hereby awarded is ______,
20___.

 

3. Vesting Dates. The Restricted Stock shall vest only in accordance with the
provisions of this Agreement and of the Plan. Subject to the provisions of the
Plan, shares of the Restricted Stock shall become vested on each of the
following Vesting Dates as follows:

 

 

(a) 666 shares of Restricted Stock shall vest on [first anniversary of grant
date];

      (b) 667 shares of Restricted Stock shall vest on [second anniversary of
grant date]; and       (c) 667 shares of Restricted Stock shall vest on [third
anniversary of grant date].    

 

 

4. Forfeiture.

 

(a) Subject to the provisions of the Plan, in the event that the Participant’s
employment with the Company or any of its Affiliates is terminated prior to the
Vesting Date with respect to any of the Participant’s shares of Restricted Stock
(i) for any reason other than

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

due to death, Disability or Retirement, all such shares of Restricted Stock
shall be forfeited on the date of such termination without payment of any
consideration therefor; and (ii) due to death, Disability or Retirement, all
such shares of Restricted Stock shall cease to be subject to the Transfer
Restrictions and cease to be forfeitable as of the date of such termination.

 

(b) Additionally, in the event that the Participant attempts to transfer,
pledge, assign or otherwise encumber shares of Restricted Stock prior to the
applicable Vesting Dates in violation of the Transfer Restrictions, such
transfer, pledge, assignment or encumbrance shall be null and void and the
Participant’s shares of Restricted Stock shall be forfeited without payment of
any consideration therefor.

 

(c) Notwithstanding the foregoing, all shares subject to an Award shall
immediately cease to be subject to the Transfer Restrictions and cease to be
forfeitable upon a Change in Control.

 

5. Share Certificates. Subject to the provisions of the Plan, the shares
representing the Restricted Stock will be held in the Participant’s name in
book-entry format by the Company’s transfer agent, Mellon Investor Services,
LLC. Upon vesting of the shares of Restricted Stock each year, the Participant
has the right to choose to have a certificate issued in the Participant’s name,
to have the shares transferred to a brokerage account of the Participant’s
choice or to continue to hold the shares in book-entry format with the transfer
agent.

 

6. Dividends. In the event that the Company declares any ordinary cash dividends
or distributions on its Common Stock to its stockholders generally, whether
stock or cash dividend or otherwise, the Participant shall be entitled to
receive such cash dividends or distributions with respect to his Restricted
Stock at the same time as stockholders generally. In the event that the Company
declares any ordinary stock dividend, the Participant shall be entitled to such
stock dividends or distribution with respect to his Restricted Stock, provided
that such dividends or distributions shall be subject to the provisions of
Sections 6(b), (c), (d) and (e) of the Plan in the same manner as the
corresponding Restricted Stock to which such dividends or distributions relate
and shall be held by the Company or subject to a legend as determined by the
Committee to effectuate the purposes of the Plan.

 

7. Voting. Prior to the date that the Participant’s shares subject to an Award
cease to be forfeitable by the Participant pursuant hereto, the Participant
shall not have any voting rights with respect to such shares.

 

8. Non-Assignability. Except as expressly provided in the Plan or herein, Awards
shall not be assigned, transferred, pledged or encumbered, and any purported
assignment, transfer, pledge or encumbrance shall be null and void; provided,
that Awards may be transferred by will or by the laws of descent and
distribution subject to the Committee’s receipt of such documents as may be
requested by the Committee from time.

 

9. Modification and Waiver. Except as provided in the Plan with respect to
determinations of the Committee and subject to the Company's Board of Directors'
right to amend, modify or terminate the Plan, neither this Agreement nor any
provision hereof can be changed, modified, amended, discharged, terminated or
waived orally or by any course of dealing

 

 

2

 

 

 


--------------------------------------------------------------------------------



 

or purported course of dealing, but only by an agreement in writing signed by
the Participant and the Company. No such agreement shall extend to or affect any
provision of this Agreement not expressly changed, modified, amended,
discharged, terminated or waived or impair any right consequent on such a
provision. The waiver of or failure to enforce any breach of this Agreement
shall not be deemed to be a waiver or acquiescence in any other breach thereof.

 

10. Applicable Withholdings. The Company shall have the power and the right to
deduct or withhold, or require the Participant to remit to the Company, the
minimum statutory amount to satisfy federal, state, and local taxes or similar
charges, domestic or foreign, required by law or regulation to be withheld with
respect to any taxable event arising as a result of or in connection with the
Plan or any Award. At the request of the Participant, subject to the consent of
the Committee, the Committee shall withhold or permit the Participant to tender
a portion of the Shares subject to each Award to satisfy the applicable federal,
state, foreign and local withholding taxes incurred in connection with the
Award.

11. Governing Law. This Agreement, the Plan and all rights under this Agreement
and the Plan shall be governed by and construed and enforced in accordance with
the laws of the State of Delaware without regard to the provisions governing
conflict of laws.

 

12. Participant Acknowledgment. The Participant hereby acknowledges receipt of a
copy of the Plan and that all decisions, determinations and interpretations of
the Committee or the Company in respect of this Agreement shall be final,
conclusive and binding.

 

13. Incorporation of Plan. All terms and provisions of the Plan are incorporated
herein and made part hereof as if stated herein. If any provisions hereof and of
the Plan shall be in conflict, the terms of the Plan shall govern. All
capitalized terms used herein and not defined herein shall have the meanings
assigned to them in the Plan.

 

14.         Entire Agreement. This Agreement represents the final, complete and
total agreement of the parties hereto respecting the Restricted Stock and the
matters discussed herein and this Agreement supersedes any and all previous
agreements and understandings, whether written, oral or otherwise, relating to
the Restricted Stock and such matters.

 

IN WITNESS WHEREOF, CARBO Ceramics Inc. has caused this Agreement to be duly
executed by its duly authorized officer and said Participant has hereunto signed
this Agreement on his own behalf, THEREBY REPRESENTING THAT HE HAS CAREFULLY
READ AND UNDERSTANDS THIS AGREEMENT AND THE PLAN, as of the day and year first
above written.

 

 

CARBO CERAMICS INC.

      By: _________________________________         [                          ]
      By: _________________________________         [                          ]
   

 

 

 

 

3

 

 

 

 

 